              Case 1:21-cv-01984-ALC Document 8 Filed 04/01/21 Page 1 of 2

                                                                            Seyfarth Shaw LLP
                                                                              620 Eighth Avenue
                                                                      New York, New York 10018
                                                                               T (212) 218-5500
                                                April 1, 2021
                                                                               F (212) 218-5526

                                                                         ssverdlov@seyfarth.com
                                                                               T (212) 218-5547

                                                                              www.seyfarth.com



March 31, 2021

VIA ECF

Hon. Andrew L. Carter, Jr.
U.S. District Judge
U.S. District Court for the Southern District of New York
40 Foley Square, Courtroom 1306
New York, NY 10007

Re:     Mercer v. 201 Tenant, LLC,
        Civil Action No.: 1:21-cv-01984-ALC (S.D.N.Y.)

Dear Judge Carter:

       This firm represents Defendant 201 Tenant, LLC (“Defendant”) in the above-
referenced matter. We write, with the consent of Plaintiff Stacey Mercer (“Plaintiff”), to
respectfully request a thirty (30) day extension of time for Defendant to respond to the
Complaint, up to and including May 5, 2021.

        By way of background, Plaintiff commenced this action on or about March 8, 2021.
(ECF No. 1.) We understand that Defendant was served with the Summons and
Complaint on March 15, 2021, which makes Defendant’s responsive pleading deadline
April 5, 2021. (ECF No. 5.)

        This is Defendant’s first request for an extension of the responsive pleading
deadline. Defendant is requesting this extension to provide it with additional time to
investigate the allegations in the Complaint. We have communicated with counsel for
Plaintiff, and Plaintiff consents to this request.

      We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled deadlines. We thank
the Court for its time and attention to this matter.




                             April 1, 2021
68995726v.1
              Case 1:21-cv-01984-ALC Document 8 Filed 04/01/21 Page 2 of 2
                                                             Hon. Andrew L. Carter, Jr.
                                                                      March 31, 2021
                                                                              Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ Samuel Sverdlov


Samuel Sverdlov


cc:     All counsel of record (via ECF)




68995726v.1
